Name: Council Regulation (EC) No 2348/96 of 6 December 1996 amending Regulations (EEC) No 1600/92 and (EEC) No 1601/92 concerning specific measures for the Azores and Madeira, and the Canary Islands respectively with regard to certain agricultural products
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural activity;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|31996R2348Council Regulation (EC) No 2348/96 of 6 December 1996 amending Regulations (EEC) No 1600/92 and (EEC) No 1601/92 concerning specific measures for the Azores and Madeira, and the Canary Islands respectively with regard to certain agricultural products Official Journal L 320 , 11/12/1996 P. 0001 - 0002COUNCIL REGULATION (EC) No 2348/96 of 6 December 1996 amending Regulations (EEC) No 1600/92 and (EEC) No 1601/92 concerning specific measures for the Azores and Madeira, and the Canary Islands respectively with regard to certain agricultural productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Regulations (EEC) No 1600/92 (3) and (EEC) No 1601/92 (4) provide for the application of the specific supply arrangements for the archipelagos of Madeira and the Canary Islands with regard to bovine animals intended for fattening and consumption locally, and to certain fresh or chilled pigmeat and certain processed meat products, up to the end of the 1995/1996 marketing year for beef and veal;Whereas there have been certain administrative difficulties in the introduction of these arrangements which have led to delays in their implementation; whereas, furthermore, the abovementioned Regulations provide for the presentation of an assessment report, accompanied, where necessary, by appropriate proposals, at the end of the first four years of application;Whereas, pending any conclusions to be drawn from the assessment and to avoid any sudden interruption in the application of these measures detrimental to trade flows between the outermost regions and the rest of the Community, their application should be extended temporarily to 30 June 1997;Whereas, for the same reasons, application of the specific supply arrangements for seed potatoes should also be extended in the case of Madeira,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1600/92 is hereby amended as follows:(1) in Article 5 (1) the words 'During the 1992/1993 to 1995/1996 marketing years for beef and veal` shall be replaced by 'During the 1992/1993 to 1996/1997 marketing years for beef and veal`;(2) in Annex II, the words 'For the 1992/1993 to 1995/1996 marketing years` in the column 'Description of the products` for seed potatoes shall be replaced by 'For the 1992/1993 to 1996/1997 marketing years`.Article 2 Regulation (EEC) No 1601/92 is hereby amended as follows:(1) in Article 5 (1) the words 'During the marketing years for beef and veal 1992/1993 to 1995/1996` shall be replaced by 'During the 1992/1993 to 1996/1997 marketing years for beef and veal`;(2) in the Annex, the words 'For the 1992/1993 to 1995/1996 marketing years` in the column 'Description of the products` for pigmeat and processed meat products shall be replaced by 'For the 1992/1993 to 1996/1997 marketing years`.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 December 1996.For the CouncilThe PresidentD. SPRING(1) OJ No C 290, 3. 10. 1996, p. 7.(2) OJ No C 347, 18. 11. 1996.(3) OJ No L 173, 27. 6. 1992, p. 1. Regulation as last amended by Regulation (EC) No 2537/95 (OJ No L 260, 31. 10. 1995, p. 10).(4) OJ No L 173, 27. 6. 1992, p. 13. Regulation as last amended by Regulation (EC) No 2537/95 (OJ No L 260, 31. 10. 1995, p. 10).